In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Harkavy, J.), dated March 7, 2003, which granted that branch of the motion of the defendants Ray A. Mojica and Spectacular Limo Service which was for summary judgment dismissing the complaint insofar as asserted against them.
*479Ordered that the order is affirmed, without costs or disbursements.
The plaintiff allegedly was injured while he was a passenger in a motor vehicle operated by the defendant Shirley A. Garcia, which was involved in a collision with a motor vehicle operated by the defendant Ray A. Mojica and owned by the defendant Spectacular Limo Service. Mojica and Spectacular Limo Service demonstrated their entitlement to judgment as a matter of law by establishing that Garcia violated Vehicle and Traffic Law § 1160 (c) when she attempted to make a left turn from the center lane of a roadway and crossed directly into the path of Mojica who was proceeding legally in the leftmost lane of traffic (see Rieman v Smith, 302 AD2d 510 [2003]; Sureda v Diamonti, 300 AD2d 572 [2002]). In opposition to the motion, the conclusory and speculative assertions of the plaintiff concerning Mojica’s speed and possible negligence were unsupported by any competent evidence and, therefore, did not raise a triable issue of fact (see Rieman v Smith, supra; Russo v Scibetti, 298 AD2d 514 [2002]). Accordingly, the Supreme Court properly dismissed the complaint insofar as asserted against Mojica and Spectacular Limo Service (see Alvarez v Prospect Hosp., 68 NY2d 320 [1986]). Florio, J.P., Smith, Luciano and Rivera, JJ., concur.